 In the Matterof DECORATORS, INC., EMPLOYERandUPHOLSTERERS'INTERNATIONALUNION OF NORTH AMERICA,AFL, LOCAL 21,PETITIONERCaseNo. 14-RC-493.-DecidedMarch15,1949DECISIONANDORDERUpon a petition duly filed, the parties stipulated to a statement offacts in lieu of a formal hearing.Upon the entire record in this case, the Board 1 finds :The Employer, a service organization, fabricates upholstery andlays carpeting and linoleum. Its only plant is located in St. Louis,Missouri.The Employer's principal client is Stix, Baer, and Fuller,a department store, also located in St. Louis. Stix, Baer, and Fullerconsigns merchandise which its patrons purchase at its store to theEmployer for fabrication.According to the consignment, the Em-ployer fabricates the merchandise into slip covers or draperies, uphol-sters furniture, or cuts, binds, and lays carpeting or linoleum.TheEmployer is paid for its services by Stix, Baer, and Fuller.There isno corporate relationship between the two companies, and Stix, Baer,and Fuller does not appear to exercise any control over the operationsof the Employer. The Employer is concededly an independent con-tractor.The Employer does not buy or sell merchandise. It does, however,provide findings such as thread, carpet binding, welting, webbing, andpadding, 90 percent of which is purchased locally.During Septemberand October, its first 2 months of operations, the Employer providedfindings valued at approximately $925.During the same period theEmployer performed services valued at approximately $37,000.Approximately 95 percent of all the services performed by the Em-ployer are performed within the State of Missouri.Approximately1Pursuantto theprovisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connectionwiththis case to a three-man panel consistingof the undersigned Board Members[Chairman Herzog and Members Reynolds and Gray].82 N. L.It.B., No. 7.99 100DECISIONS OF NATIONAL LABOR RELATIONS BOARD95 percent of the merchandise serviced by the Employer is shipped todestinations within the State.As the nature of the Employer's operations is essentiallylocal incharacter, we find that it will not effectuate the policies of the Act toassert jurisdiction in this proceeding.For this reason, we shall dis-missthe petition filed herein 2ORDERIT Is HEREBY ORDEREDthat the petition filed in the instant matter be,and it hereby is, dismissed.2Matter of Detroit Canvas ManufacturersAssociation, 80 N. L.R. B. 267.